Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please Note: An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Status of the Claims
	Claims 1-8 are pending and rejected. Claims 9-12 are withdrawn as being drawn to non-elected species.

Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on 11/2/2021 is acknowledged. Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2021.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Please Note: the specification of 8/3/2020 has the section “What is specified is” which should be “Brief Summary of the Invention”.
Additionally, the specification of 8/3/2020 has the section “Brief Description of Drawings”, however, this section appears to be a detailed description section as it does not describe what is in the figures. 
It is recommended to review the cited references Gamo and Misra for examples of how the specification should be arranged and how the Brief Description of Drawings section is conventionally provided.


Objections to the Specification
The disclosure is objected to because of the following informalities: Not all the figures cited in the specification dated 8/3/2020 correspond to the figures provided 8/3/2020 and need to be corrected. For example, Fig. 1A and Fig. 1B in the Brief Description of Drawings describes redshift and blueshift, however, Fig. 1A and Fig. 1B appear to be capacitor charging and discharging plots. Please correct the specification so that it refers to the correct figures.
Additionally, the Brief Description of Drawings should describe the figures, whereas Fig. 1A and Fig. 1B describe a phenomenon as opposed to the figures themselves. 
Further, the specification describes “this patent” at various locations, it is noted that a patent has not been granted and therefore it is a patent application where the teachings within can be described as the instant specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


The amendment filed 8/6/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Pg. 3 – “or other scalable system” was not previously provided in the specification or the claims
Pg. 5 – “scalable” in “and scalable poly diamond production System”
Pg. 9 – the descriptions of Fig. 1A and 1B and Fig. 2 were not previously provided in the original specification or claims and therefore include new matter
Pg. 10-14 - the descriptions of all the figures on these pages were not previously provided in the original specification or the claims dated 5/21/2020 and therefore include new matter
Applicant is required to cancel the new matter in the reply to this Office Action.
It is noted that the figures provided in the original specification may provide support for the new matter discussed above, however, the figures are not legible to determine whether support is present or not (aside from Fig. 1B in the original specification which supports the description of Fig. 3 on pg. 9). 
Appropriate correction is required.


Drawings
The drawings are objected to because the numbers of Fig. 2 are not legible. The figure should be corrected so that he numbers can be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
At least Figures 1B, 5A-C, etc. should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Please label the drawings showing only that which is old, i.e. concepts known in the prior art, as – Prior Art--.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that 37 CFR 1.74 indicates: When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals (preferably the latter). Indicating that it is conventional to use numerals for identifying parts in the figures. Please see Gamo as an example of how drawings are conventionally provided.


Claim Objections
Claims 1-8 are objected to because of the following informalities:  the claims state “A method claim 1” or “A method claim 2” which is grammatically incorrect and should be corrected. Please note the cited references of Gamo and Misra for examples of conventional claim language.   Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The method must be organized and correlated in such a manner as to present a complete operative method. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Specifically, claim 1 describes diamond materials, how they are used, and their properties, but it is unclear what steps are actually required for the claimed process. The claim indicates “using a plasma gas mixture technique to produce diamond seed material”, suggesting that diamond must be formed by a plasma vapor method. While the claim indicates that a diamond seed material is produced, it is unclear what is required for a diamond seed material. For example, does this require that the substrate has no diamond material such that the process forms the diamond seed or does forming any diamond, whether the substrate has a seed or not, meet the requirements of the claim? 
The claim also describes doping techniques; however, it indicates that doping may or may not be necessary, such that it is unclear whether claim 1 is intended to require doping or if this is optional. Since it is unclear whether doping is required or not, it is also unclear whether the dopants listed in paragraph two of claim 1 are required. 
The claim also describes that various diamond structures, where the structure can vary by “tweaking” for optimum performance. It is unclear what structures are required to be formed by claim 1 or what is needed for “tweaking”.
The claim also describes apparatuses and devices that the material can be used for, however, the claim indicates that the material “can” be used for these purposes, suggesting that it is not required. Therefore, it is unclear whether claim 1 requires the diamond material to be used in the listed applications. Further, the claim states “GUI [Graphical User Interfaces; monitor, television, smart screens, portable devices and etc.]”, where it is understood that monitors, televisions, etc. include devices having GUI, however, it is unclear what is included by “etc.”. For the purposes of examination, the use of the diamond material in these devices is considered optional since the claim indicates that diamond can be used for those devices and apparatuses. 
The claim also cites Fig. 1 in the specifications, however, it is unclear how figure 1 is intended to limit the claim. Note MPEP 2173.05(s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Further, the specification has been amended to not include figures such that it is unclear to what figure the claim is intended to refer.
For the purposes of examination, claim 1 is being interpreted as the formation of any diamond material, i.e. having any structure, by a plasma gas deposition process will meet the claimed requirements. Appropriate action is required without adding new matter.
Regarding claim 2, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The method must be organized and correlated in such a manner as to present a complete operative method. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The terms “excellent”, “strong”, “high”, and “low” in claim 2 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim appears to describe the general properties of diamond, such that the claim is being interpreted as though the formation of diamond will inherently result in providing the claimed properties, i.e. excellent thermal conductor, strong covalent bonding, etc.
The claim also indicates that the thermal conductivity “can” be controlled during the growth of the process as the diamond is being manufactured, such that it is unclear whether controlling the thermal conductivity is required or whether it is optional. For the purposes of examination, the claim is being interpreted as though depositing diamond will inherently provide control over the thermal conductivity because it will result in forming diamond having a specific thermal conductivity. 
The claim also describes that diamond is desirable for use in electrodes and other fuel cell components, however, it is unclear whether the claim requires the use of diamond in such components or whether this is optional due to the narrative quality of the claims. 
The claim also indicates that a block diagram shows different instruments needed in the diamond seed doping technique and cites Fig. 1A in the specification, however, the specification has been amended to remove the figures and current Fig. 1A does not provide a block diagram or any indication of needed instruments. Further, Fig. 1A that was previously embedded in the Specification of 5/21/2020 is illegible. Therefore, it is unclear what instruments are needed since the claim does not list any, the cited figure does not show any, making it unclear how figure 1 is intended to limit the claim, and Fig. 1A that was previously embedded in the specification is illegible. Note MPEP 2173.05(s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
For the purposes of examination, the formation of diamond using the process of claim 1 (i.e. depositing diamond material having any structure by a plasma vapor deposition process) is considered to meet the requirements of claim 2 because it will inherently have the properties of diamond. 
Regarding claim 3, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The method must be organized and correlated in such a manner as to present a complete operative method. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claim describes the four types of diamond structures and indicates that the gas flow can be varied to produce the different crystalline structures. Due to the narrative nature of the claim, is unclear whether the claim requires the formation of one or more types of diamond structures (MCD, NSD, BND, and/or BDD) or whether the claim requires varying the flow rate to provide the different structures. For the purposes of examination, the claim is being interpreted as though depositing one or more of the listed structures (MCD, NSD, BND, and/or BDD) will meet the claimed requirements because the formation of the specific structure will indicate that a predetermined flow rate has been used for the purposes of forming the specific structure.
Appropriate action is required without adding new matter.
Regarding claim 4, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The method must be organized and correlated in such a manner as to present a complete operative method. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claim recites the limitation "the desired part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what part is being referred to as there is no indication in claim 4 or claim 1 (the claim from which claim 4 depends) that a specific part is required to be formed. 
The claim also indicates that “UUT” is cleaned in acetone, where later in the claim UUT is defined as “unit under test”, however, it is unclear what the UTT is, i.e. is it the part to be formed or is it another object? Further, “UTT” should be written out when it is first used, i.e. in line 3 as opposed to lines 5-6.
The claim recites the limitation "the 2.45 GHz Plasma machine or system" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 1 or claim 4 indicate the use of a 2.45 GHz plasma machine or system such that it is unclear what machine or system is being referred to. 
The claim recites the limitation "the SCCM gas rate" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 1 or claim 4 provide antecedent basis of a SCCM gas rate, making it unclear what gas is being referred to.
The claim also describes the Seki Diamond System, however, it is unclear whether the claim requires the use of this system, whether any microwave plasma CVD system can be used, or whether this is just an example of a system that can be used. 
The claim indicates that the part must be treated for 10-20 minutes, based on the size of the part being converted to a diamond crystalline structure, such that it is unclear whether the time can be varied depending on the part or whether a part of a particular size is needed to meet the requirement of being treated for 10-20 minutes.
The claim also indicates that during the process data is being analyzed by the redshift, blueshift directivity in Fig. 1A system block diagram described in this patent and the gas mixture calculations table. Firstly, it is unclear what a redshift, blueshift directivity is. Secondly, Fig. 1A does not have a block diagram indicating what a redshift, blueshift directivity is, where Fig. 1A the was previously embedded in the specification does not appear to indicate what a redshift blueshift directivity is either, but it cannot be determined since the figure is illegible. Thirdly, “this patent” is unclear because the current application is a patent application and not a patent. Fourthly, the limitation "the gas mixture calculations table" lacks antecedent basis as there is no indication of a gas mixture calculations table. 
The claim also recites the limitation "the spreadsheet" in line three of the second paragraph.  There is insufficient antecedent basis for this limitation in the claim. The claim indicates that the spreadsheet along with software helps to determine the gas mixture for the desired diamond material, however, it is unclear what spreadsheet and what software is needed and how it is used. 
The claim indicates that the part “can” then be assembled into a desired apparatus and tested by the manufacture to see if it meets their desired design specification. It is unclear whether assembling the part into an apparatus is required or optional. The limitation "the manufacturer" also lacks antecedent basis. It is unclear what manufacturer is needed or whether this is a required limitation.
The claim also indicates that the process may need to be tweaked, making it unclear whether this is an optional requirement and further what would be required for “tweaking”. 
The claim also cites Fig. 1 in the specifications, however, it is unclear how figure 1 is intended to limit the claim. Note MPEP 2173.05(s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Further, the specification has been amended to not include figures such that it is unclear to what figure the claim is intended to refer.
For the purposes of examination, the claim is being interpreted as though scratching a substrate (desired part on which the diamond will be deposited) with 0.25 micron diamond powder for 45-50 min using an ultrasonic process, cleaning the substrate in acetone, alcohol, and deionized water for 10 minutes ultrasonically, drying the substrate with nitrogen, and then depositing diamond on the substrate using a 2.45 GHz plasma system for 10-20 minutes will meet the requirements of the claim. It is noted that the features of the second paragraph of the claim are being interpreted as optional because they are unclear and by depositing the diamond indicates that the desired gas mixture has been provided.
Appropriate action is required without adding new matter.
Regarding claim 5, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The method must be organized and correlated in such a manner as to present a complete operative method. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claim describes looking at the basic curve characteristics of a capacitor and the basic principles of a fuel cell as a basic foundation to tweaking or adjusting the material design parameters. The claim also describes tweaking the process by looking at several parameters. It is unclear whether looking at the curve characteristics or several parameters is required, what steps are needed in reference to these aspects, and what parameters the claim is referring to. The claim also describes doping methods and various dopants. For the purposes of examination, doping the diamond with one or more of the listed materials is considered to meet the claimed requirements because it will provide the desired material, indicating it will not need to be tweaked. Appropriate action is required without adding new matter.
Regarding claim 6, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The method must be organized and correlated in such a manner as to present a complete operative method. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claim describes various measurement methods for analyzing components, however, it is unclear whether the claim requires the use of all of these methods, any of these methods, and if so, how/when they are to be used in the method. It is also unclear whether the claim requires the listed components (electrolyte, anode, cathode, etc.). 
The claim recites the limitation "the Vector Network Analyzer" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is used with the Vector Network Analyzer, what the Vector Network Analyzer does, and what it is related to. 
For the purposes of examination, the claim is being interpreted as though performing one or more of the analytical techniques will meet the requirements of the claim, i.e. performing four-point probe, FTIR, etc. Appropriate action is required without adding new matter.
Regarding claim 7, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The method must be organized and correlated in such a manner as to present a complete operative method. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The phrase "or similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or similar"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear whether the claim requires the Seki Diamond System or what type of system is considered to be similar to the system. The claim describes the Seki system, however, since it is unclear what type of system is needed it is also unclear whether the system requires features like in-situ monitoring of temperature by IR pyrometer, etc. 
The terms “long”, “thick”, “friendly”, “easy”, “high”, “excellent”, “low”, and “wide” are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim also cites Fig. 1A and 1B in the specification, however, these figures do not seem to be relevant to the deposition system, making it unclear how figure 1 is intended to limit the claim. Note MPEP 2173.05(s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Further, the specification has been amended to not include figures such that it is unclear to what figure the claim is intended to refer.
For the purposes of examination, the claim is being interpreted as though any microwave plasma deposition system used to deposit diamond will meet the claimed requirements. Appropriate action is required without adding new matter.
Regarding claim 8, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The method must be organized and correlated in such a manner as to present a complete operative method. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claim indicates “a method claim 2”, however, it is unclear whether this claim is intended to be dependent on claim 2 or whether it is intended to be a separate independent claim. 
The claim indicates that diamond seed material can be used to produce or modify a fuel cell and its components: interconnect, anode, electrolyte, etc. and goes on to describe the parts of the fuel cell. It continues to indicate that one the desired components go through this process the fuel cell can be assembled. Since the claim indicates that the diamond seed material can be used to produce or modify the fuel cell and its components, it is unclear whether this limitation is optional or required. Further, it is unclear whether the diamond material is required for all the listed components, one or more of the listed components, or any component of a fuel cell whether it is listed or not. 
The claim also cites Fig. 2 in the specifications, however, Fig. 2 does not appear to be relevant to fuel cells, making it unclear how figure 2 is intended to limit the claim. Note MPEP 2173.05(s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Further, the specification has been amended to not include figures such that it is unclear to what figure the claim is intended to refer.
For the purposes of examination, the claim is being interpreted as though applying diamond to an interconnect, anode, electrolyte, cathode, air interconnect, air electrode, or fuel electrode of a fuel cell will meet the requirements of the claim because the components are expected to inherently have the described features because they are the listed parts of the fuel cell. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamo, US 2010/0084634 A1.
	Regarding claim 1, Gamo teaches synthesizing a nano-crystal diamond film on a substrate by a plasma CVD method using a raw material gas containing a hydrocarbon and hydrogen (abstract). They teach that the nano-crystal diamond film is applicable to the manufacture of a fuel cell (abstract). They teach that the nano-crystal diamond film can be doped with at least one kind of material selected from the group consisting of sulfur, boron, oxygen, phosphorus, nitrogen, and silicon (0041). They teach that it is possible to obtain various kinds of nano-crystal diamond films differing in structure such as crystallinity by controlling the ratio between the hydrocarbon and hydrogen raw gas (0048). They teach that the raw gas may be mixed with at least one kind of additive gas such as nitrogen, diborane, etc., where it is possible to obtain various kinds of nano-crystal diamond films differing in structure such as crystallinity, and in physical properties by controlling the kind and quantity of the additive gases (0053). Therefore, Gamo teaches depositing diamond onto a substrate by a plasma vapor deposition process using a gas mixture such that it is considered to meet the requirements of claim 1 as discussed in the 112(b) rejection above.
	Regarding claim 2, Gamo teaches the limitations of instant clam 1. They further teach that the nano-crystal diamond film has enhanced heat resistance, enhanced heat conductivity, enhanced resistivity, etc. where it has various properties equivalent to those of normal diamond (0073). As discussed in the 112(b) rejection of claim 2 above, since Gamo teaches depositing diamond by the method of claim 1, it is also considered to inherently have the properties described in claim 2 and therefore meets the claimed limitations. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. 
	Regarding claim 3, Gamo teaches the limitations of instant clam 1. As discussed above for claim 1, they teach depositing nano-crystal diamond, where additive gases can be provided to dope the film with boron and/or nitrogen (abstract, 0041, 0048, and 0053). They teach that controlling the ratio, kind, and quantity of the gases can control the crystallinity of the film (0048 and 0053). Therefore, Gamo teaches forming NSD, BND, and BDD, where they indicate that varying the gas ratios can provide different diamond structures such that it is considered to meet the requirements of claim 3 as discussed in the 112(b) rejection above.
	Regarding claim 5, Gamo teaches the limitations of instant claim 1. They teach that the diamond film can be used for fuel cells (abstract). They further teach doping the diamond film with at least one kind of material selected from the group consisting of silicon, boron, phosphorus, sulfur, etc. (0040-0041). They teach that depending on the kind of impurity to dope, the nano-crystal film may exhibit n-type or p-type impurity conductivity as well as semiconductor characteristics and also high electric conductivity (0042). Therefore, they each doping the diamond film with silicon and/or boron where the diamond can be n-type or p-type and where it can be used for fuel cells, such that the process is considered to meet the requirements of claim 5 as discussed in the 112(b) rejection above.
	Regarding claim 8, Gamo teaches the limitations of instant claim 1. They further teach that the nano-crystal diamond film can be applied to an electron catalyst for a fuel cell (0170). They teach depositing nano-crystal diamond films 112 and 113, each carrying a catalyst, on the surfaces of a cathode and anode of a fuel cell (0174 and Fig. 10). They teach that between the cathode and anode, an electrolyte is integrally sandwiched (0174). Therefore, they teach forming a fuel cell where the diamond film modifies, i.e. is deposited on, the anode and cathode. Therefore, Gamo is considered to provide the features of claim 8 as discussed in the 112(b) rejection above. 


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, US 5,580,380.
	Regarding claim 1, Liu teaches a method for making a field emitter by depositing diamond nuclei and a diamond layer by plasma CVD on a projection using a hydrocarbon containing plasma that includes methane in hydrogen (abstract and Col. 5, lines 54-57, Col. 8, lines 26-59, and Fig. 1). Therefore, Liu teaches depositing diamond onto a substrate by a plasma vapor deposition process using a plasma gas mixture such that it is considered to meet the requirements of claim 1 as discussed in the 112(b) rejection above.
Regarding claim 2, Liu teaches the limitations of instant clam 1. They further teach that diamond has high thermal conductivity (Col. 1, lines 38-46). As discussed in the 112(b) rejection of claim 2 above, since Liu teaches depositing diamond by the method of claim 1, it is also considered to inherently have the properties described in claim 2 and therefore meets the claimed limitations. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. 
Regarding claim 3, Liu teaches the limitations of instant claim 1. They further teach that the diamond layer had single crystal diamond grains ranging from a few nanometers to several tens of nanometers (Col. 9, lines 15-30), indicating that the diamond formed is nanostructure diamond. Therefore, Liu is considered to provide the features of claim 3 as discussed in the 112(b) rejection above.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misra, US 2013/0239615 A1.
	Regarding claim 1, Misra teaches depositing diamond using microwave plasma deposition using nitrogen, diborane, methane, and hydrogen gases (abstract), such that the process meets the requirements of claim 1 as discussed in the 112(b) rejection above. 
Regarding claim 2, Misra teaches the limitations of instant clam 1. As discussed in the 112(b) rejection of claim 2 above, since Misra teaches depositing diamond by the method of claim 1, it is also considered to inherently have the properties described in claim 2 and therefore meets the claimed limitations. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. 
Regarding claim 3, Misra teaches the limitations of instant claim 1. They further teach forming diamond containing both nitrogen and boron (abstract). They teach controlling the quantity of nitrogen in combination with diborane to provide diamond free of defects (0025), indicating that the gases are provided at a predetermined flow rate. Therefore, Misra teaches forming BND, where they indicate controlling the gases to a predetermined quantity such that it is considered to meet the requirements of claim 3 as discussed in the 112(b) rejection above.
Regarding claim 5, Misra teaches the limitations of instant claim 1. They teach that the diamond film includes boron and nitrogen (abstract). Therefore, they each doping the diamond film with boron, such that the process is considered to meet the requirements of claim 5 as discussed in the 112(b) rejection above.
Regarding claim 6, Misra teaches the limitations of instant claim 1. They further teach performing FTIR analysis of the samples to determine the concentration and bonding of nitrogen and boron (0065). Therefore, they teach determining the materials molecular composition and structure using FTIR such that the process is considered to meet the requirements of claim 6 as discuss in the 112(b) rejection above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gamo as applied to claim1 above, and further in view of Seki Diamond, “SDS 6K”, 2018.
	Regarding claim 7, Gamo teaches the process of claim 1 as discussed in the 102(a)(1) rejection above. 
	They do not teach using a Seki diamond system.
	Seki Diamond teaches a 6kW microwave plasma CVD system that is a system for gem, tool, and poly diamond production (pg. 1). They teach that the system provides excellent process stability and repeatability, is operable in low- to high-power density plasma for accelerated growth rates, has a wide pressure operating range of 10-200 Torr, has a clamshell lid for easy-access substrate placement and chamber cleaning, and has recipe-driven automatic, semiautomatic, and manual control (pg. 1). They teach that applications include nano and ultra-nano crystalline diamond (pg. 1). They teach that the system is a high-performance, high-reliability, high-repeatability reactor, one of the most advanced for gem, tool, and polydiamond applications (pg. 1). They teach that the system’s stable plasma enables long process durations for thick diamond growth and its friendly user interface and data-logging features make for easy operation (pg. 2). They teach that the 6K provides in-situ monitoring of temperature by IR pyrometer and allows the connection of additional metrology tools including an optical emission spectrometer and interferometer for plasma diagnostics and film thickness monitoring (pg. 2). They teach that the system also offers remote internet capability and is field proven for high-volume production operation (pg. 2). 
	From the teachings of Seki Diamond, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Gamo to have used the Seki Diamond 6K system because Seki Diamond teaches that it is capable of depositing nano-diamond and it provides various benefits including high-performance, high-reliability, and high-repeatability such that it will be expected to successfully deposit the desired film while providing the described benefits. Therefore, Gamo in view of Seki Diamond provides the features of instant claim 7. 
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim1 above, and further in view of Peng, CN 106011781 A and Feng, CN 104233216 A.
	The following citations for Peng, CN 106011781 A and Feng, CN 104233216 A are in reference to the machine translations provided by Espacenet.
	Regarding claim 4, Liu teaches the limitations of instant claim 1 as discussed in the 102(a)(1) rejection above. They teach using a plasma CVD apparatus where the microwave power source maybe a 2.45 GHz source (Col. 5, lines 54-67).  They teach that the diamond is deposited on a projection formed from refractory metals such as molybdenum, tungsten, titanium, and hafnium (Col. 4, lines 12-16). They teach that when the substrate is formed from such refractory metals the substrate may require an additional preparation step such as abrading in an ultrasonic bath (Col. 7, lines 28-35). They teach forming the diamond nuclei for a time ranging from 5-30 minutes and then depositing diamond for a time of up to about 45 minutes (Col. 7, lines 1-21). They teach that the process may preferably include depositing diamond on the nuclei (Col. 4, lines 35-49), indicating that the further deposition of diamond is optional. Therefore, when depositing diamond nuclei alone, the time for deposition will range from 5-30 minutes and overlap the claimed range and when depositing diamond nuclei and diamond together the time for deposition will range from greater than 5 minutes to less than or equal to 75 minutes such that it will also overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	They do not teach scratching the substrate surface using the claimed process. 
Peng teaches a method for increasing the deposition area of a diamond film where the diamond film is deposited on a substrate using H2 and CH4 as reaction gases in a microwave plasma CVD process (pg. 2). They provide a process of pretreating the substrate using diamond powers (pg. 2 and 4). They teach that the substrate is ultrasonicated in an ethanol suspension solution containing diamond powder for 30-45 minutes or 45 minutes and then ultrasonically washed in acetone, ethanol (i.e. an alcohol), and distilled water for 5 to 10 minutes or 10 minutes, followed by drying in a nitrogen atmosphere (pg. 2 and pg. 4). Therefore, Peng teaches treating the part, i.e. substrate, with diamond powder for 45 minutes (within the claimed range) using an ultrasonic process, cleaning the part in acetone, alcohol, and water for 10 minutes (within the claimed range) in an ultrasonic conditioning technique and drying with nitrogen gas, i.e. a nitrogen atmosphere, followed by depositing diamond using a microwave plasma system. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	From the teachings of Peng, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Liu to have pretreated the substrate using the process of Peng because Liu indicates that refractory metal surfaces may need to be ultrasonically treated prior to deposition and Peng provides such a method of pretreating substrates for PECVD deposition of diamond such that it will be expected to prime the substrate for deposition.
	They do not teach the size of the diamond powders.
	Feng teaches a preparation method of a high-efficiency and corrosion-resistant electrode where a boron-doped diamond electrode is formed on a titanium plate (pg. 1). They teach preparing the surface by cleaning it in an acetone suspension prepared from diamond powder having a particle size of 0.2-0.5 micron for at least 30 minutes (pg. 2). They then perform ultrasonic cleaning with alcohol and air drying (pg. 2). They then deposit boron-doped diamond on the substrate by CVD (pg. 3).
	From the teachings of Feng, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Liu in view of Peng to have used diamond powder having a size ranging from 0.2-0.5 micron during the ultrasonic ethanol/diamond process because Feng indicates that such a diamond powder size is suitable for preparing a substrate for the deposition of diamond by CVD such that it will be expected to provide the desired and predictable result of successfully prepping the surface for the diamond coating. Therefore, in the process of Liu in view of Peng and Feng the diamond powder will have a size overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Feng further teaches cleaning the plates in an acid solution and then performing ultrasonic cleaning in deionized water (pg. 2). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used deionized water as the water for cleaning because Feng indicates that such water is suitable for ultrasonic cleaning of a substrate in prepping for diamond deposition such that it will be expected to provide the desired and predictable result of providing a suitable water for cleaning the surface in prepping for diamond deposition. Therefore, Liu in view of Peng and Feng provides steps of claim 4, where the claim is interpreted as discussed in the 112(b) rejection above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim1 above, and further in view of Seki Diamond, “SDS 6K”, 2018.
	Regarding claim 7, Liu teaches the process of claim 1 as discussed in the 102(a)(1) rejection above. 
	They do not teach using a Seki diamond system.
	Seki diamond teaches a 6kW microwave plasma CVD system that is a system for gem, tool, and poly diamond production (pg. 1). They teach that the system provides excellent process stability and repeatability, is operable in low- to high-power density plasma for accelerated growth rates, has a wide pressure operating range of 10-200 Torr, has a clamshell lid for easy-access substrate placement and chamber cleaning, and has recipe-driven automatic, semiautomatic, and manual control (pg. 1). They teach that applications include nano and ultra-nano crystalline diamond (pg. 1). They teach that the system is a high-performance, high-reliability, high-repeatability reactor, one of the most advanced for gem, tool, and polydiamond applications (pg. 1). They teach that the system’s stable plasma enables long process durations for thick diamond growth and its friendly user interface and data-logging features make for easy operation (pg. 2). They teach that the 6K provides in-situ monitoring of temperature by IR pyrometer and allows the connection of additional metrology tools including an optical emission spectrometer and interferometer for plasma diagnostics and film thickness monitoring (pg. 2). They teach that the system also offers remote internet capability and is field proven for high-volume production operation (pg. 2). 
	From the teachings of Seki Diamond, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Liu to have used the Seki Diamond 6K system because Seki Diamond teaches that it is capable of depositing nano-diamond and it provides various benefits including high-performance, high-reliability, and high-repeatability such that it will be expected to successfully deposit the desired film while providing the described benefits. Therefore, Liu in view of Seki Diamond provides the features of instant claim 7. 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luong et al., “Boron-doped diamond electrode: synthesis, characterization, functionalization, and analytical applications: 2009, Chen et al., “Effects of gas flow rate on diamond deposition in a microwave plasma reactor”, 2006, and Gicquel, US 2020/0263294 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718